Citation Nr: 1032888	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left shin rash.

3.  Entitlement to service connection for dry cough.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for the issues on 
appeal.  

In July 2010, the Veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge and accepted such 
hearing in lieu of an in-person hearing before a Veterans Law 
Judge.  A transcript of this hearing is of record.  During the 
hearing, the appellant submitted additional evidence to the 
Board, along with a waiver of initial RO review of this evidence.  
The Board accepts this additional evidence for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is warranted.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability; the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

VA medical examinations are necessary in this matter in order to 
clarify whether the Veteran has the claimed disabilities and if 
so, to determine whether any of the claimed disabilities are 
medically related to the Veteran's period of service.

The Veteran contends that he incurred a right knee disability 
during service.  He stated that he injured his knee in Somalia.  
According to a Report of Medical Examination in March 1995, prior 
to separation, the examiner reported a normal clinical evaluation 
of the lower extremities.  However, according to the March 1995 
Report of Medical History, the Veteran indicated having a 
"trick" or locked knee.  A VA treatment report indicates that 
the Veteran has knee arthralgia recorded in May 2009.  A private 
MRI of the right knee dated in June 2009 notes findings 
compatible with a tear of the posterior horn of the medial 
meniscus with an associated joint effusion.  Thus, the Board 
finds that a medical opinion as to the nature and etiology of any 
current right knee disability should be obtained.  

The Veteran asserts that he incurred a left shin rash during 
service. At his July 2010 Board hearing, the Veteran testified 
that he has sporadically experienced itchy rashes on his left 
shin since service in Somalia.  It is noted that, as a layperson, 
the Veteran is competent to report a continuity of symptoms since 
service. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus finds 
that an examination and opinion clarifying any current diagnosis 
and etiology of the Veteran's skin disorder is necessary in order 
to fairly decide the merits of the Veteran's claim.

The Veteran also contends that he began experiencing a dry cough 
after service.  According to the March 1995 Report of Medical 
Examination, the examiner reported a normal clinical evaluation 
of the mouth, throat, lungs, and chest.  However, the examiner 
did note that the Veteran has allergic sinusitis.  Additionally, 
the Veteran indicated having ear, nose, and throat trouble on the 
March 1995 Report of Medical History.  A VA treatment report 
indicates that the Veteran has environmental allergies recorded 
in October 2009.  Thus, the Board finds that a medical opinion as 
to the nature and etiology of any current dry cough should be 
obtained.  

At the July 2010 Board hearing, the Veteran testified that he was 
receiving treatment from the VA hospital in McAllen, Texas and 
awaiting treatment from an orthopedic doctor.  He also reported 
being evaluated at by a VA hospital and private clinician for his 
cough.  VA is, therefore, on notice of records that may be 
probative to the claim.  The records of treatment from any 
identified private physician, as well as any outstanding VA 
treatment records, should be obtained.  Any records obtained must 
be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of 
evaluation and/or treatment of the Veteran 
from the McAllen, Texas VAMC.  Any other 
pertinent inpatient or outpatient treatment 
records should be obtained and incorporated 
in the claims folder, to include records of 
orthopedic treatment or for evaluation of his 
cough, as mentioned in the 2010 hearing.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All attempts 
to procure records should be documented in 
the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a notation 
to that effect should be included in the 
claims file.  In addition, the Veteran should 
be informed of any such problem.

2.  Then, arrange appropriate VA 
examination(s) to determine the nature, 
extent, and etiology of the Veteran's claimed 
right knee disability.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  A detailed history of any 
symptomatology before, during and after 
service should be obtained from the Veteran.  
All indicated tests and studies, if 
necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  All 
findings should be reported in detail.

a.  The examiner should specify whether the 
Veteran currently has a right knee 
disability.  If a right knee disability is 
not present, the examiner should state so.

b.  Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should be asked 
to provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that any current right knee 
disability, if diagnosed, had its onset 
during service, or is causally related to 
injury in service or is in any other way 
causally related to the Veteran's service.  

3.  Schedule the Veteran for a dermatologic 
examination to determine the nature and 
extent of any left shin skin disease found to 
be present.  Prior to the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report.  A 
detailed history of any symptomatology 
before, during and after service should be 
obtained from the Veteran.  All indicated 
tests and studies, if necessary, are to be 
performed and the examiner should review the 
results of any testing prior to completing 
the report.  All findings should be reported 
in detail.

a.  The examiner should specify whether the 
Veteran currently has a left shin skin 
disease.  If skin disease(s) of the left shin 
is diagnosed, the examiner must identify and 
explain the elements supporting each 
diagnosis.  If a left shin skin disease is 
not present, the examiner should state so.

b.  Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should be asked 
to provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that any current left shin 
skin disease, if diagnosed, had its onset 
during service, or is causally related to 
injury in service or is in any other way 
causally related to the Veteran's service.  
The physician must provide an etiological 
opinion for each dermatologic disability 
diagnosed on examination.

4.  Then, the Veteran should be afforded a VA 
examination by a physician with expertise in 
respiratory disorders to determine the nature 
and etiology of the Veteran's claimed 
respiratory disability.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  A detailed history of any 
symptomatology before, during and after 
service should be obtained from the Veteran.  
All indicated tests and studies, if 
necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  All 
findings should be reported in detail.

a.  The examiner should specify whether the 
Veteran currently has a respiratory disorder.  
The examiner should also specifically 
identify those respiratory symptoms that are 
not attributable to a known clinical 
diagnosis.  If a respiratory disorder is not 
present, the examiner should state so.

b.  Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should be asked 
to list all diagnosed conditions responsible 
for the claimed symptom of dry cough.  For 
each diagnosed condition, the examiner should 
render an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), that the respiratory disorder 
had its onset during service, or is causally 
related to injury in service or is in any 
other way causally related to the Veteran's 
service.  

The examiner(s) must state the medical basis 
for any opinion expressed.  In rendering the 
requested opinions, the examiner(s) should 
specifically consider and discuss all 
evidence, including the service treatment 
records and post-service treatment records.  
If an opinion cannot be reached without 
resort to speculation, then the examiner(s) 
must so state and explain why he or she 
cannot reach an opinion without speculation.

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


